Title: From John Adams to A. & J.W. Picket, 20 October 1821
From: Adams, John
To: Picket, A. & J.W.



Sir
Montezillo October 20th. 1821—

I thank you for your letter of the 8th.—As I have neither strength of mind or body to persue trains of ideas—or write long letters I must be very brief in my answer to your questions.—First I admire and approve your plan—secondly the course of study too be adopted is the great and important for my capacity, experience and reflections to deliniate— However I will hazard a few hints—
First let them thoroughly study the fifth commandment from thence learn  to be good Daughters, good mothers Sisters, good Wifes, and good Mothers, and good grand Mothers Secondly studies as shall abate somewhat—or at least regulate their natural propensity for things dear bought and far fetched, for magnificent houses, splendid furniture and equapages, Costly dresses frivolus accomplishments
Thirdly such sciences and literature as are best adapted to promote domestic comfort and felicity—espicially such as are best calculated to promote in their minds and hearts, all the moral social domestic and Religious Virtues and duties of the Mind and heart—
Fourthly such studies as will deminish their inclination for insipid diversions and increase their love of serious, solid and useful imployments—but I cannot enlarge—
By the few observations I have made on Life and manners I have been long convinced that the Female part of our species, are at least of as great importance as the Male—And that the Characters of Families, and Nations depends more upon the Mothers, than the Fathers—The earliest impressions made of the minds of children are made by the Mothers—And the earliest part of education whose impressions are deepest almost exclusively belongs to Women—
But the Children of Female servants and Nurses ought to be attended to as well as the children of the Family for these have commonly too great a share in the Education of all—
I am Sir with best wishes for the success of your projected Institution / You most obident humble Servant
John Adams